Citation Nr: 1316804	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  03-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for an acquired pathology of the left eye was proper. 

2.  Whether the evaluation for lamellar macular holes in the right eye was properly reduced to a noncompensable rating. 

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(m) for blindness in both eyes with light only perception. 

4.  Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment, or for special adaptive equipment only. 

5.  Entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a May 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2003; the transcript is of record. 

In April 2005, the Board determined that there were procedural problems in the RO's rating decision and remanded the case for corrective action and readjudication.  The RO issued a rating action in January 2006. 

In August 2006, the Board determined that the severance of service connection for an acquired pathology of the left eye was proper; the evaluation for lamellar macular holes in the right eye was properly reduced to a noncompensable rating; entitlement to SMC under 38 U.S.C. § 1114(m) for blindness in both eyes with light only perception was denied; entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment, or for special adaptive equipment only was denied; and, entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant was denied.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Memorandum Decision and Judgment, the Court determined that the Board erred in failing to discuss a medical article and medical evidence pertaining to the left eye, and failed to discuss medical evidence pertaining to the right eye.  The remaining issues were remanded as they were considered inextricably intertwined with the left eye and right eye issues.  The Court vacated the August 2006 decision and remanded the matter to the Board for further adjudication. 

In February 2011, the Board remanded the case for further evidentiary development.

The issue of entitlement to dependency compensation for the Veteran's spouse and stepdaughter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  At the time service connection for left eye pathology was severed in a May 2001 rating decision, it had been in effect since June 1973, or for more than 10 years.  The Veteran made intentional misrepresentations of fact for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentations may result in the erroneous award or retention of such benefits. 

2.  At the time the 100 percent evaluation for lamellar macular holes in the right eye was reduced to zero percent in a May 2001 rating decision, it had been in effect since June 1973, or for more than 20 years.  The Veteran made intentional misrepresentations of fact for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentations may result in the erroneous award or retention of such benefits. 

3.  The Veteran was properly informed of the basis for severance of service connection for pathology of the left eye and reduction of the evaluation of lamellar macular holes of the right eye to zero percent. 

4.  The Veteran is not blind in both eyes with only light perception; he does not have permanent impairment of vision of both eyes; and he does not have a total service connected disability that results in blindness of both eyes with 5/200 visual acuity or less. 

5.  The issues before the Board do not involve sufficient medical complexity or controversy to require an expert medical opinion.


CONCLUSIONS OF LAW

1. The July 1973 grant of service connection for left eye pathology was based on fraud on the part of the Veteran.  38 U.S.C.A. §§ 501, 1159 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(a)(2), 3.957 (2012). 

2.  The criteria for severance of service connection for left eye pathology are met.  38 U.S.C.A. §§ 501, 5112(b)(9), 1159 (West 2002); 38 C.F.R. §§ 3.1, 3.957 (2012). 

3.  The December 1974 grant of a 100 percent evaluation for right eye pathology was based on fraud on the part of the Veteran.  38 U.S.C.A. §§ 501, 1159 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(a)(2), 3.951 (2012). 

4.  The criteria for reduction of the evaluation for lamellar macular holes in the right eye to a noncompensable evaluation are met.  38 U.S.C.A. §§ 501, 5112(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.105(e), 3.951 (2012). 

5.  The criteria for special monthly compensation for blindness in both eyes with light only perception are not met.  38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(c) (2012). 

6.  The criteria for eligibility for assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.808 (2012). 

7.  The criteria for eligibility for specially adapted housing or for a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(a), (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.809, 3.809a (2012). 

8.  The criteria for obtaining an independent medical expert opinion are not met.  38 C.F.R. § 3.328 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a letter dated in April 2005 complied with VA's duty to notify the Veteran with regards to the issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although notice was not sent prior to initial adjudication, this timing defect was not prejudicial to the Veteran, as the claims were readjudicated and additional supplemental statements of the case (SSOCs) were provided to the Veteran, most recently in December 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims, to include substantial compliance with the April 2005 and February 2011 Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA and private treatment records, records from the Florida Department of Motor Vehicles (DMV), an RO field investigation, medical articles submitted by the Veteran, and the Veteran's lay statements.  

During the February 2003 DRO hearing, the Veteran stated that he has received social security disability benefits for his vision problems since 1974 and that he has not worked since that time.  The medical records associated with the Veteran's Social Security Administration (SSA) claim have not been obtained.  SSA records normally are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one at issue or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this instance, the Veteran has not made any specific allegations indicating that his SSA claims file contains records not currently found in the VA claims file pertaining to his service-connected eye pathology.  All identified treatment records are in the claims file.  Thus, the Board finds that the Veteran's SSA records are not pertinent in this matter.  Therefore, a remand to procure the SSA records would serve no useful purpose, and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Veteran was afforded physical examinations in March 2003, with addendums in April 2003, and August 2012; a VA opinion was obtained in November 2005.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran, through his representative, contends that the March 2003 VA examination is inadequate.  Specifically, he alleges that the March 2003 VA examiner erroneously stated that there was no objective evidence in the record to support a diagnosis of a macular hole in the Veteran's left eye.  The Board finds that the 2003, 2005, and 2012 VA examinations and opinions are adequate.  The examiners fully examined the Veteran, thoroughly reviewed the claims file, and answered the questions posed by the AOJ.  While the Veteran's representative has requested an independent medical examination (see February 2006 VA Form 646), the Board does not find that the case presents an issue of such medical complexity or controversy as to require such an opinion.  See 38 C.F.R. § 3.328 (2012).  

The medical questions presented in this case are not of sufficient complexity to require an independent medical expert opinion separate from the medical evidence already obtained.  The Veteran has received several examinations over the period in question and his medical record has been reviewed by several experts, who have commented on the nature and severity of his eye pathology.  Furthermore, the August 2012 VA examination included "state of the art tests" as requested by the Veteran's representative.  See February 2006 VA Form 646.  The clinical evidence currently of record is sufficient for adjudication purposes.  See 38 C.F.R. § 3.328.  Thus, a remand for this reason is not necessary.  

The Board acknowledges that the August 2012 VA examiner was not an ophthalmologist as instructed by the February 2011 Remand Order.  Where an examination is provided regarding a vision disorder, VA must request a specialist.  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A.1.d.  38 C.F.R. § 4.75(b) clearly states that any VA eye examination must be conducted by a licensed optometrist or by a licensed ophthalmologist.  The August 2012 VA examiner was specifically noted to be an optometrist.  As such, the Board finds that an appropriate specialist provided the Veteran with an examination and opinion.  Additionally, the provided report substantially complies with the requests of the February 2011 Remand Order, as the examiner specifically noted the Veteran's previous vision evaluations and considered Dr. Dresden's opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO in February 2003.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the February 2003 hearing, the DRO identified the issues on appeal.  Testimony was solicited regarding the Veteran's vision.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.




II.  Analysis

A VA examination in January 1970 noted right eye corrected vision of 3/200, finger counting and hand movements at three feet, and test letters at one foot.  Left eye corrected vision was 20/20.  The discs and left macula were free of active disease, and the blood vessels were in normal ratio.  There was evidence of a right macular hole, secondary to old foveo-macular retinitis, cause unknown.  The diagnosis was amblyopia, right eye, secondary to old exotropia and right macular hole following foveo-macular retinitis, cause unknown.

In March 1970, the Los Angeles, California RO granted service connection for defective vision of the Veteran's right eye secondary to foveo-macular retinitis and assigned a 30 percent rating from August 1969.  

A VA examination in August 1971 noted right eye vision of objects larger than fingers and left eye vision of 20/10.  Eyes were externally negative except for residual right exotropia of 15 degrees.  Corneas, fundi, mediae, optic nerves, vitreous bodies, and crystalline lenses were normal.  The right retina was normal "except at right macula."  Specifically, no foveal reflex was present.  There was normal foveal reflex in the left eye.  There was a small discolored area "mostly to nasal side of right macula."  The examiner noted a central degenerative retinopathy in the right eye, which was an untreatable lifelong condition.  He was unable to determine if there was a cause other than degeneration.  The examiner also noted "as a point of secondary interest, visual field on perimeter with eye fixed on flashlight (could not see central fixation disc on perimeter) with 7/330 white object was able to find a ring of visual detection of this larger object in a circular area between 35 and 45 degrees, so there is definitely a large central scotoma."  The examiner determined that this finding had no relationship to the childhood right exotropia or the present residual exotropia.  The diagnoses included right central degenerative retinopathy and residual exotropia (15 degrees), right eye.  

In an October 1971 addendum, the VA examiner noted that the Veteran could not count fingers at any distance on the right, but was aware of a moving object when the examiner's hand was waived at two feet.

In June 1973, the Veteran reported a decrease in left eye vision over the past four months.  Upon examination, color vision was noted to be good.  There was a pale disc and "? lamellar hole" on the right.  There was also a pale disc on the left, but "not as much as the right", and a yellowish white deposit on the macula.  The diagnoses included foveomacular retinitis and "? optic atrophy."  The Veteran was instructed to return a few days later for an examination with a different doctor.  Upon follow-up, the doctor was "not sure whether there are cysts or not" and noted that the lesion on the right eye "could represent a lamellar hole."  It was recommended that the Veteran undergo fluorescein angiography.

The Indianapolis, Indiana RO issued a rating decision in July 1973 that assigned a 90 percent disability rating for 20/400 vision in the left eye and blindness in the right eye.  A total disability rating based on individual unemployability (TDIU) was assigned from June 1973.  The disability rating was increased to 100 percent effective October 1974 based, in part, on the finding that the Veteran's visual acuity in the left eye was 3/400 during an October 1974 VA examination.  

In January 1975, the Veteran's eyes were examined for purposes of obtaining blind rehabilitation therapy from VA.  He reported that he could see well enough out of the left eye to avoid objects and move about quite easily, but had light perception only in the right eye.  He also reported several motor vehicle accidents as a result of driving with impaired vision.  The impression was macular degeneration of unknown etiology.  The Veteran was instructed to return for examination by a different doctor.  Upon follow-up in February 1975, the doctor was "not able to choose a diagnosis."  Possible diagnoses included Leber's optic neuropathy, cone dystrophy, and toxic amblyopia.  However, he then provided a diagnosis of possible retinal degeneration, type unknown.

In May 1980, the Veteran underwent a VA ophthalmology outpatient examination that included biomicroscope evaluation.  Conjunctiva were within normal limits.  The corneas and lenses were clear.  The examiner noted that the discs in both eyes were unremarkable.  She also noted macular-holes in both eyes that were "atrophic."  The posterior poles were otherwise within normal limits.  The examiner diagnosed probable solar retinopathy.  However, the Veteran was instructed to return to the VA 10 days later for a second opinion from another doctor.

In November 1982, the Veteran underwent a VA examination with 'Ophthalmology Service.'  He reported being unable to read or drive and could barely see to get around his home without assistance.  His history included strabismus surgery in childhood and a 1971 motor vehicle accident that resulted in multiple facial fractures and severe head trauma.  Upon examination, visual acuity without correction was hand movement in the right eye and counting fingers at two feet in the left eye.  Slit lamp examination revealed clear corneas, deep and quiet anterior chambers, and clear lenses.  Fundus examination revealed .4 cup to disc ratio and healthy pink rim tissue.  Vessels and periphery were normal in both eyes.  Both macula demonstrated macular holes.  The examiner was unable to appreciate any subretinal fluid beneath either macula, however, the overlying macula were extremely atrophic.  The examiner stated that the Veteran acquired bilateral macular holes at some point "which sounds like it occurred while he was in Vietnam in 1968 in the right eye and perhaps in association with the automobile accident in the left eye in 1971."  The exact etiology of the macular holes was entirely unclear but "conceivably this could be the appearance of solar retinopathy or it could be traumatic macular holes secondary to severe trauma causing posterior vitreous detachments."  The examiner stated as follows: 

I am somewhat puzzled by the markedly decreased vision in both eyes which is asymmetric.  Ordinarily with macular holes one would anticipate a visual acuity in the vicinity of 20/400 but usually not much worse.  Also, since there is marked asymmetry of the visual acuity, I was somewhat surprised that there was no afferent papillary defect.  I think this patient definitely has impaired vision but I am unable to state confidently that his visual acuity is as poor as he claims.  It might be useful at some point to do electrophysiologic testing such as pattern reversal, acuity VERs at the University of Florida to see if the estimated cortical potentials agree with the subjective responses.  Also, one might assess the latencies on the VER which could give a clue to bilateral optic nerve disease, perhaps traumatic in nature which is not evident on examination. 

Correspondence dated in March 1983 from William W. Dawson, Ph.D., states that the Veteran was seen in February 1983.  A series of electrophysiological measures including electroretinograms, visual evoked responses to flash and pattern stimulation, and laser interferometric measures of acuity were completed with good accuracy.  All results consistently indicated lower visual function in the right eye, in contrast to the left eye.  Cortical VER responses resulting from pattern stimulation indicate a threshold approximately 20/180-20/200 (Snellen notation) in the left eye and approximately 20/600-20/800 in the right eye.  These are consistent with the interferometric measures which indicate roughly 20/300, left eye, and 20/600, right eye. 

Correspondence dated in September 1983 from Donald L. Smith, M.D., P.A., states that the Veteran had light perception in the right eye and counting fingers at eight inches in the left eye.  Intraocular pressure was 12 in both eyes.  The doctor noted a macular hole in the left eye.

On a July 1984 VA examination, the Veteran indicated that he could only see hand motion with his left eye.  A fundus examination revealed bilateral lamellar macular holes of uncertain etiology.

The RO received an anonymous phone call in June 1996.  The caller reported that the Veteran was not blind, and that he had been seen driving all the time.  The caller also indicated that the Veteran frequently bragged about "faking" his blindness to VA. 

As a result of the June 1996 phone call, VA launched a field examination.  The field examiner's report included a copy of an October 1993 eye examination conducted by a private doctor and submitted to the Florida Department of Motor Vehicles (DMV).  The report shows that the Veteran's uncorrected vision was 20/40 in the right eye, 20/25 in the left eye, and 20/25 in both eyes.  His vision was the same with correction.  The eye examiner noted that there was no evidence that the Veteran suffered from an eye disease or injury that would affect his driving, and that the Veteran met or exceeded the minimum acceptable binocular or monocular horizontal field of vision of 140 degrees.  A copy of the Veteran's State of Florida driver's license was also included with the field examination report.  A non-commercial driver's license was issued to the Veteran in October 1993 without restrictions. 

A VA eye examination was conducted in July 1999.  At that time, the Veteran's visual acuity in his left eye (corrected and uncorrected) was counting fingers at one foot and the visual acuity in his right eye was light perception (corrected and uncorrected).  The left cornea and lens looked clear.  The left anterior chamber was deep and clear.  The left fundus revealed that the retina was normal and the disc was slightly pale.  There was no evidence of double vision or visual field deficit.  The diagnosis was that the Veteran was legally blind.  However, the examiner added that there was "no real ocular pathology to explain the very severe visual loss." 

During his February 2003 DRO hearing, the Veteran testified that over the years he had learned to utilize the vision he had.  He stated that when he looks straight at an object it disappears.  However, he is able to use his peripheral vision by glancing to the side.  He explained that he was able to drive, paint his house, and mow his yard by using his peripheral vision.

The Veteran submitted to a VA ophthalmology examination in March 2003.  He claimed that his vision had been the same since the 1970's, although the examiner noted that his post-service vision history was "very vague."  He reported that he could not see out of the center of his right eye, then later stated that he could not see out of side of the right eye.  He also reported very little peripheral vision in the left eye.  He explained that he had learned "special ways to use his vision" that allowed him to drive.  The Veteran reported that he was able to obtain a driver's license by going to the DMV when it was crowded and having a friend take the vision test.  However, the examiner noted that the Veteran's driver's license was renewed based on an October 1993 vision examination by a private optometrist.  

Upon examination, there was hand motion on the right and hand motion on the left initially, but later the Veteran could see two fingers at two feet.  The examiner was unable to test visual field as the Veteran could not see fingers consistently.  During color vision testing, the Veteran was able to see high contrast numbers on the color plates, which the doctor noted required "at least 20/200 vision."  The cornea and the lens were clear, and the anterior chamber was quiet and deep.  There was "possibly some temporary pallor" on the optic nerve.  There was a prominent foveal reflex in the macula.  The diagnoses included optic nerve palor "but not enough to explain the profound visual loss."  There was no evidence of a macular hole.  The examiner noted that "there may be a tiny area of retinal pigment epithelium but in no way consistent with visual loss."  The examiner noted numerous inconsistencies in the Veteran's history and physical.  

A fluorescein angiogram in April 2003 showed some peripapillary pigmentary change, but was otherwise normal.  Magnetic resonance imaging (MRI) of the brain and orbits in April 2003 showed a normal study.  In an addendum report, the March 2003 VA examiner stated that there was "no pathology to explain [the Veteran]'s seemingly severe loss of vision and high level of function.  I do not see an organic cause for his eye problem." 

A May 2003 correspondence from Mark S. Dresner, M.D., F.A.C.S., states that he had "reviewed the previous information" regarding the Veteran.  He indicated that he had examined the Veteran in March 2003.  At that time, visual acuity was hand motion on the right and left.  Intraocular pressure was 11.  The versions were full and orthophoric.  Ocular adnexae was normal.  Slit lamp examination showed mild nuclear sclerosis of the lens in both eyes.  Vitreous was clear.  Periphery was normal.  His impression was maculopathy of both eyes from the macular hole formation, which he concluded "may have been from his time in Vietnam."  There was also the possibility of optic nerve and/or macular dystrophy, which he determined "could account for the visual loss."  The doctor noted that the Veteran's visual acuity was worse than what would be expected from a macular hole alone.

In April 2004, the Veteran underwent an evaluation at The Eye Institute.  Optical coherence tomography (OCT) testing of the left eye was normal; no macular hole was noted.  The clinician concluded that, based on the examination and diagnostic testing, there did not appear to be any problems causing the Veteran's blurred vision.  The impression was "history of macular hole left eye, examination appears within normal limits."

In November 2005, the RO obtained a statement from Nancy M. Kirk, M.D., the VA ophthalmologist who conducted the March 2003 examination.  Dr. Kirk stated that in reviewing the record it was clear that as far back as the Veteran's service there was not a single objective test that documented any known eye disease in the Veteran other than his preexisting amblyopia.  His MRI was normal and multiple diagnoses were offered to explain his visual loss.  Dr. Kirk provided the following opinion:

I believe that [the Veteran] consistently attempted to defraud [VA.] He reported visual loss that was simply not present from the first day of his purported visual loss in the right eye while in the service....He has a perfectly normal MRI, fluorescein angiogram, and everything objective in his exam then and now indicated that it was the visual acuity that was in error. This was the only subjective part of the testing.  It didn't make sense then and it doesn't make sense now. 

I believe that [the Veteran] has a pattern of intentionally deceiving medical examiners for the purposes of attaining and keeping his disability payments from the VA....When not being examined, he performed every day tasks like painting the eaves of a house on a ladder, driving a car and ambulating without difficulty that prove that he simply does not have the profound visual loss that he claims. 

A December 9, 2010 treatment record from Dr. Dresner notes that the Veteran underwent strabismus surgery as a child and again in the military.  The Veteran reported severe head trauma and orbital fractures during service, and severe vision loss (to include central vision loss) bilaterally since 1974.  

A December 17, 2010 letter from Dr. Dresner states that the Veteran's visual acuity was bare finger counting/hand motions in each eye.  Intraocular pressure was 15 mm Hg (Normal).  The remainder of a slit lamp examination was normal.  A retinal examination revealed full-thickness macular holes and inferior peripheral retinal scarring in the left eye as a result of severe head trauma sustained in the military.  Optic nerves were flat, pink, and there was a cup/disc ratio of .4.

As instructed by the February 2011 Remand Order, the Veteran underwent another VA eye examination in August 2012.  Uncorrected distance vision was 10/400 in the left eye, and uncorrected near vision was 5/200 in the left eye.  Corrected distant vision was the same, while corrected near vision was 10/200.  The Veteran was able to perceive objects, hand movements, or count fingers at three feet.  The pupils were round and reactive to light.  The Veteran was unable to recognize test letters at 1 foot or closer with his right eye.  He was able to perceive objects, hand movements, or count fingers at 3 feet.  There was visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss.  There was no diplopia.  Right eye pressure was 13, and left eye pressure was 14.  A slit lamp examination was normal except for bilateral pinguecula and bilateral mild age-related cataracts.  A fundus examination revealed a normal optic disc on the left and trace optic pallor on the right.  There was mild central depigmentation of the macula on the right, and mild central depigmentation and isolated drusen on the right.  Vessels were normal.  There was bilateral degeneration of the vitreous.  Periphery was normal on the right, but there was pigmented pavingstone degeneration and chorioretinal pigment nasal on the left.  No visual field defect was noted.  OCT showed no macular hole in either eye.  Retinal nerve fiber thickness was within normal range.  There was right exotropia with mild hypertropia; the Veteran was able to fixate on the 20/400 test target for this test with each eye.  Color vision testing was performed; the Veteran reportedly could not see the plates with his right eye and correctly identified 7/17 plates with his left eye.  However, the examiner noted that the incorrect responses were not consistent with an identifiable color deficiency.     

The examiner reviewed the claims file and diagnosed mild age-related cataract, right exotrope with hypertropia and amblyopia, pinguecula, and bilateral decreased vision of unknown etiology.  He determined that the cataracts did not cause any decrease in visual acuity or other visual impairment because they were not visually significant.  He noted that the visual field in each eye was within normal limits, with some mild inferior nasal constriction in each eye consistent with interference from the nose.  

With respect to the left eye, the examiner opined that the objective data did not correlate with the subjective data.  Specifically, there was no pathology to account for the 20/400 best corrected visual acuity.  There was no macular hole.  There were some mild macular pigment changes, but these were most consistent with age related changes or mild past inflammation.  He noted that previous extensive work-ups were normal.  He also noted that the DMV eye examination report showed vision as 20/25 in the left eye, although the Veteran indicated that he had paid someone to take the vision test for him.  The examiner explained that new technology, such as OCT, made the diagnosis of macular holes and other retinal pathology more objective, and this could explain the many variable diagnoses in the past.  He acknowledged Dr. Dresden's December 2010 treatment record, but noted that he did not perform OCT and/or fluorescein angiogram to confirm the presence of a macular hole.

With respect to the Veteran's right eye, the examiner opined that the objective data did not correlate with the subjective data.  Specifically, there was no pathology to account for hand motion at 3 feet.  There were some mild macular pigment changes, but these were most consistent with age-related changes or mild past inflammation.  He noted that previous extensive work-ups were normal.  He also noted that the right eye vision on the DMV vision examination report was consistent with the Veteran's vision upon entrance to service.  OCT showed no sign of a macular hole.  The vitreous face appeared intact over the fovea without any signs of traction.  Retinal nerve fiber layer thickness was normal.  The examiner explained that new technology, such as OCT, made the diagnosis of macular holes and other retinal pathology more objective, and this could explain the variable diagnoses in the past.  He speculated that even if the macular pigmentation was due to a past form of retinitis, the retina was currently intact.

A.  Severance

The Veteran contends, in essence, that service connection for left eye pathology should not have been severed.  He contends that his reports of vision on examinations to VA examiners were not fraudulent, and that the grant of service connection for left eye pathology was proper. 

Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

Service connection for any disability or death granted or continued under title 38 U.S.C. that has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the VA finding of service connection to the effective date of the rating decision severing service connection, after compliance with § 3.105(d).  38 C.F.R. § 3.957 (2012). 

Fraud is defined in VA regulations as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.1 (aa)(2) (2012). 

Typically, in cases of severance of service connection, the Board is first required to determine whether the protection of the rating can be overcome.  Assuming that the rating is no longer protected, the Board then must look at the propriety of the severance itself.  Generally, in cases of severance of service connection, the provisions of 38 C.F.R. § 3.105 apply.  However, as will be explained below in greater detail, the Board need not address the provisions of 38 C.F.R. § 3.105, as the Veteran committed fraud when applying for VA disability benefits. 

The Board will first address whether the Veteran's service-connected left eye pathology is protected.  38 C.F.R. § 3.957 provides for protection of ratings that have been in effect for 10 or more years.  In this case, service connection for left eye pathology was granted effective from as early as 1971, and no later than 1973.  The 10-year period is computed from the effective date of service connection to the effective date of the rating decision severing service connection.  Thus, in this case the Veteran received disability benefits for left pathology for a period in excess of 10 years.  Therefore, service connection has been in effect for 10 or more years, and the protection afforded under 38 C.F.R. § 3.957 applies to the Veteran.  

As set forth above, under 38 C.F.R. § 3.957, where service connection has been in effect for 10 or more years, it will not be severed except upon a showing that the original grant was based on fraud, or where it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  In this case, the Board must determine whether the original grant of service connection for left eye pathology was based on fraud. 

In determining whether the initial grant of service connection was based on fraud, the Board is guided by 38 C.F.R. § 3.1, which defines fraud for purposes of 38 U.S.C.A. § 1159 and its implementing regulations (38 C.F.R. § 3.957) as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits. 

The Board notes that 38 C.F.R. § 3.901 also provides a definition of fraud for purposes of forfeiture of VA benefits.  Those forfeiture provisions are not applicable in this case, however, because the Veteran was "residing or domiciled in a State" at the time of the commission of the allegedly fraudulent act.  See 38 C.F.R. § 3.901(d) (2012).  Specifically, the notice was sent to the Veteran at his Florida mailing address.  (The Board notes that the "not residing or domiciled in a State" language found in 38 C.F.R. § 3.901(d) appears to be directed chiefly at claims arising out of the Philippines.  Cf. Trilles v. West, 13 Vet. App. 314 (2000); see also the specific exceptions for Philippine cases found in 38 C.F.R. § 3.905.) 

While the wording of the definition in 38 C.F.R. § 3.901 is not identical to that of 38 C.F.R. § 3.1, it is quite similar, essentially defining fraud as an act committed when a person "knowingly makes[...]a false[...]statement[...]concerning any claim for benefits under any of the laws administered by[VA](except law relating to  insurance benefits)."  While the RO apparently applied 38 C.F.R. § 3.901, the Board believes that 38 C.F.R. § 3.1(aa)(2) is in fact the more appropriate definition.  While 38 C.F.R. § 3.957 does not specifically refer to any definition of fraud, 38 C.F.R. § 3.1 does refer to 38 U.S.C. § 1159, the statute that provides the authority for 38 C.F.R. § 3.957. 

The Board believes that there is no prejudice to the Veteran in its application of 38 C.F.R. § 3.1, as the requirements for establishing fraud are actually more rigorous under 38 C.F.R. § 3.1 than under 38 C.F.R. § 3.901, involving as they do findings as to the Veteran's intent and knowledge.  Accordingly, the Board will apply the definition of fraud provided under 38 C.F.R. § 3.1.  Further, the Board sees no need to remand the case for re-adjudication by the RO, because the RO accorded this claim more consideration than was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995). 

The Board additionally notes that the wording of 38 C.F.R. § 3.1 makes it clear that the Board may look not only at statements the Veteran made in conjunction with his service connection claims, but also at later statements made in an effort to retain those benefits ("for the purpose of obtaining or retaining VA benefits").  Accordingly, the Board has reviewed all of the Veteran's statements made both in conjunction with his original claim and in conjunction with the RO's actions to sever service connection. 

After a careful review of the record, the Board concludes that the Veteran's statements made to VA examiners in June 1973, October 1974, July 1984, and March 2003 regarding his left eye vision were unquestionably and manifestly false.  These statements were made for the purpose of obtaining and/or retaining VA benefits.  While visual acuity is subjective, medical articles submitted by the Veteran establish that the eye disabilities he has been diagnosed with can be verified with objective testing.  The Board acknowledges the 1980 macular hole diagnosis via biomicroscope.  Current technology, however, has failed to confirm the presence of left eye pathology.  As noted by Dr. Kirk in November 2005, a hole in a retina "will forever be detectable" on a fluorescein angiogram.  Presumably, if a macular hole or optic atrophy existed in the 1970's or 1980's, it should be evidenced by OCT.  

The Board also acknowledges Dr. Dresner's May 2003 and December 2010 findings of left eye pathology.  However, the Board affords this evidence less probative value than the March 2003, November 2005, and August 2012 VA examinations and opinions.  When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, it is unclear from the May 2003 correspondence whether Dr. Dresner had access to the claims file.  In addition, Dr. Dresner did not perform OCT and/or a fluroescein angiogram.  

In this respect, the August 2012 opinion that there is no pathology to account for the Veteran's visual acuity is highly probative.  The examiner thoroughly reviewed the pertinent background information and provided a lengthy rationale for his opinion.  He noted that the Veteran has had extensive evaluations and that the 2003 fluorescein angiogram and MRI were both normal.  He conducted OCT and found no sign of a macular hole and no loss of neurosensory retina tissue.  His finding of no left eye pathology is based on a more complete disability picture than previous examinations.  He explained that the lack of objective testing could account for the various diagnoses that were provided prior to 2003.  The Veteran cannot have it both ways.  He cannot find fault with Dr. Kirk's failure to conduct a biomicroscopic examination and then ask the Board to rely on Dr. Dresner's opinion when there is no record of Dr. Dresner performing any objective tests to confirm the presence of a macular hole in the left eye.  Though Dr. Dawson's March 1983 report was not specifically discussed, it was indicated that the assessment was based on new technology and made the evaluation more objective.  A review of Dr. Dawson's findings reflect that they were based on electroretinogram, visual evoked responses, and laser interferometric measures of acuity.  However, the findings were somewhat different than on VA examinations in 1982 and 1984 and radically different than the one performed for DMV purposes in 1993.  Consequently, the Board finds the August 2012 VA examination report more probative than the May 2003 and December 2010 opinions and the March 1983 report by Dr. Dawson.  

The evidence of record supports the March 2003, November 2005, and August 2012 opinions.  Numerous clinicians have noted that the Veteran's visual acuity is not consistent with his examinations, yet apparently gave the Veteran the benefit of the doubt by providing a diagnosis in an attempt to explain his profound visual loss.  

There is no question that the Veteran had knowledge that his false statements might result in the erroneous award or retention of benefits based on a level of vision loss that did not reflect his true disability picture.  Such misrepresentation of fact whether for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose might result in the erroneous award or retention of such benefits, constitutes fraud for purposes of 38 C.F.R. § 3.1 (aa)(2). 

The Veteran's representative has argued that the determination that fraud has been committed is essentially a criminal question.  To the extent that he asserts that the Board, which clearly has no jurisdiction in criminal matters, may not properly address the matter, the Board rejects this theory.  38 C.F.R. § 3.957 clearly requires that VA make a determination as to fraud prior to severing a protected rating.  Moreover, a definition of fraud as applied to § 3.957 is specifically provided in the VA regulations.  There is no indication from the regulations or elsewhere that the determination of fraud is somehow beyond the province of VA adjudicators. 

Additionally, the Veteran's representative has also argued that the provisions of 38 C.F.R. Part 42, which implements the Program Fraud Civil Remedies Act of 1986 (PFCRA), should have been followed in this case.  However, the Board notes that Part 42 only provides an administrative remedy for false claims and false statements that result in amounts under $150,000.  The Veteran in this case was convicted of fraudulently receiving in excess of $237,000 from VA, thus PFCRA does not apply to his case.  See 38 C.F.R. § 42.6. 

In light of the above, the overwhelming body of evidence shows that the Veteran fraudulently submitted a claim for service connection for left eye pathology.  The Veteran's false statements and misrepresentations of fact regarding vision in his left eye were intentional and done for the purpose of obtaining and retaining VA benefits.  There is no question that the Veteran had knowledge that his false statements might result in the erroneous award or retention of benefits.  Such misrepresentation of fact and/or intentional failure to disclose pertinent facts, whether for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose might result in the erroneous award or retention of such benefits, constitutes fraud for the purposes of 38 C.F.R. § 3.1 (aa)(2).  Accordingly, the Board finds that the original grant of service connection for left eye pathology was based on fraud on the part of the Veteran.  The protection for the Veteran's rating is removed, and in turn, severance for service connection is proper due to the finding of fraud. 

As mentioned above, in cases involving severance of service connection, once the limitations contained in § 3.957 have been addressed, 38 C.F.R. § 3.105(d)  provides that service connection can be severed only where evidence establishes that the grant of service connection is clearly and unmistakably erroneous.  However, as the Board has determined that the Veteran committed fraud in applying for VA disability benefits, the provisions of 38 C.F.R. § 3.105 need not be discussed.  As held by the Court, the provisions of 38 C.F.R. § 3.105 do not apply in cases of fraud.  Roberts v. Shinseki, 23 Vet. App. 416, 424-5 (2010).  Thus, the Board need not determine whether the original grant of service connection was based on CUE.  As discussed in detail above, the evidence of record shows that the Veteran fraudulently applied for VA disability benefits.  Therefore, the Veteran's disability benefits have been properly severed. 

The Board observes that 38 C.F.R. § 3.105 also provides procedural requirements for severance of service connection.  Again, as noted above, the Court has held that such procedures are not applicable in cases of fraud.  Roberts, supra.  Therefore, any deficiencies in procedure as defined by 38 C.F.R. § 3.105 need not be addressed in this case.  Nevertheless, the Court also found in Roberts that the due process procedures applicable in cases of fraud are set forth in 38 C.F.R. § 3.103.  Specifically, the regulation provides that the claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation, and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  38 C.F.R. § 3.103(b)(1). 

In this case, the Board notes that the due process requirements set forth under 38 C.F.R. § 3.103(b) were satisfied.  In January 2001, the RO sent the Veteran a proposal to terminate his compensable evaluation for right eye pathology.  
Along with the accompanying December 2000 rating decision, the letter informed the Veteran that there was no objective evidence to support his level of right eye visual loss since October 31, 1974.  The notice informed him that he had 60 days in which to respond and present additional evidence, and that he could request a hearing.  The rating was not reduced until May 2001, thus affording the Veteran more than 60 days in which to respond and present additional evidence.  While, as noted above, the RO initially addressed the reduction under the inapplicable forfeiture provisions, the Veteran was subsequently informed of the proper basis for the reduction, and given opportunity to provide additional argument.  Thus, in terminating the benefits, the RO afforded the Veteran all due process to which he is entitled pursuant to 38 C.F.R. § 3.103. 

In summary, the Board finds that the original grant of service connection for left eye pathology was founded on fraud on the part of the Veteran, removing him from the protection of 38 C.F.R. § 3.957.  


B.  Reduction

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that the veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran is also to be informed that he/she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. §§ 3.105(e), (h). 

A disability which has been continuously rated at or above any valuation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951 (2012). 

Here, service connection for right eye disability was established in a March 1970 rating decision that assigned a 30 percent evaluation from August 1969.  A December 1974 rating decision increased the evaluation to 100 percent effective October 1974, based on October 1974 VA examination findings indicating that the Veteran had only light perception in the right eye.  The 100 percent evaluation was in effect from October 1974 until May 2001, thus for more than 20 years.  

After carefully weighing all of the evidence of record, the Board finds that statements made by the Veteran to the VA examiner in October 1974 regarding his right eye vision were unquestionably and manifestly false.  These statements were made for the purpose of obtaining and/or retaining VA benefits.  During the October 1974 VA examination, the Veteran represented that he had only light perception in the right eye.  During a September 1983 private examination, the Veteran again indicated that he had only light perception in the right eye.  The Veteran continued to represent that he had light perception in the right eye upon VA examination in July 1999.  However, these visual acuity findings conflict with other examination findings.  For example, the Veteran stated that he could visualize hand movement in November 1982, March 2003, and May 2003.  In addition, the April 2003 MRI and angiogram showed no pathology to explain the Veteran's vision loss.  

The Board acknowledges that the Veteran's right eye vision was consistent with 20/600 visual acuity during a March 1983 private examination.  Significantly, however, the Veteran had 20/40 vision in his right eye at a October 1993 private examination.  The Florida DMV issued the Veteran an unrestricted license on the basis of the 1993 examination report.  The Veteran contends that he had someone else take the test for him.  Specifically, during the March 2003 VA examination, the Veteran indicated that he went to a crowded DMV office, had a friend take the test for him, and then posed for the picture.  As the VA examiner correctly noted, however, the October 1993 vision test was conducted by a private optometrist.  In addition, the VA examiner noted that "there is no way [the Veteran] could have driven, or painted, or walked without assistance with hand motion vision."  Finally, the Board notes that 20/40 vision in the Veteran's right eye is consistent with his right eye vision upon entrance to service.

There is no question that the Veteran had knowledge that his false statements might result in the erroneous award or retention of benefits based on a level of vision loss that did not reflect his true disability picture.  Such misrepresentation of fact whether for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose might result in the erroneous award or retention of such benefits, constitutes fraud for purposes of 38 C.F.R. § 3.1 (aa)(2). 

For the reasons stated above, the Board finds that the 100 percent evaluation for right eye disability was based on fraud on the part of the Veteran.  He presented to VA a level of vision loss in the right eye that was not consistent with the objective right eye pathology present either at the time or on recent examinations, and this was the basis for the award of the 100 percent evaluation.  The protection for the Veteran's rating is removed.  The Board will therefore proceed with consideration of 38 C.F.R. § 3.105(e), the propriety of the reduction of the evaluation. 

Reduction of a disability evaluation requires certain procedural steps.  First, a rating proposing reduction must be prepared, setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within the 60 day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2012). 

In January 2001, the RO sent the Veteran a proposal to terminate his compensable evaluation for right eye pathology.  Along with the accompanying December 2000 rating decision, the letter informed the Veteran that there was no objective evidence to support his level of right eye visual loss since October 31, 1974.  The rating was not reduced until May 2001, thus affording the Veteran more than 60 days in which to respond and present additional evidence.  While, as noted above, the RO initially addressed the reduction under the inapplicable forfeiture provisions, the Veteran was subsequently informed of the proper basis for the reduction, and given opportunity to provide additional argument.  The January 2006 rating action contained discussion of 38 C.F.R. § 3.105.  Accordingly, the Board finds that the procedural requirements for reduction under 38 C.F.R. § 3.105(e)  have been met. 

In summary, the Board finds that the original award of a 100 percent evaluation for right eye pathology was founded on fraud on the part of the Veteran, thus removing him from the protection of 38 C.F.R. § 3.951.  Moreover, the RO correctly followed the procedural steps outlined in 38 C.F.R. § 3.105.  Accordingly, the Board finds that the 100 percent evaluation for lamellar macular holes in the right eye was properly reduced to a noncompensable rating.  The benefit sought on appeal is accordingly denied.

B.  Additional Issues 

The Veteran is also seeking entitlement to SMC under 38 U.S.C. § 1114(m) for blindness in both eyes with light only perception; entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment, or for special adaptive equipment only; and entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant.  He contends that he is entitled to each of the claimed benefits based on bilateral eye disabilities. 

The SMC claim requires blindness in both eyes with only light perception. 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  A veteran is considered an "eligible person" if he is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1). 

To warrant the issuance of a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2012).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2012). 

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a(b) (2012). 

As noted above, service connection for left eye disability has been severed, and the Veteran's right eye disability evaluation has been reduced to noncompensable.  Thus, the evidence does not establish that the Veteran is blind in both eyes with only light perception; that he has permanent impairment of vision of both eyes; or that he has a total service connected disability that results in blindness of both eyes with 5/200 visual acuity or less. 

Under the circumstances, the Board must conclude that there is no legal authority for VA to award the veteran SMC based on blindness in both eyes with only light perception; a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment; or a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, and that, accordingly, these claims must be denied on this basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 










ORDER

Severance of service connection for an acquired pathology of the left eye was proper. 

The evaluation for lamellar macular holes in the right eye was properly reduced to a noncompensable rating. 

Entitlement to SMC under 38 U.S.C. § 1114(m) for blindness in both eyes with light only perception is denied.

Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment, or for special adaptive equipment only, is denied. 

Entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


